After petitioner’s parole was revoked and an 18-month delinquent time assessment was imposed, petitioner commenced this proceeding for habeas corpus to challenge the Parole Board’s determination as to when the delinquent time assessment began to run. Supreme Court converted the matter to a proceeding pursuant to CPLR article 78 and, upon reviewing the merits, directed that respondent Division of Parole undertake a delinquent time case review and otherwise dismissed the petition. Petitioner now appeals.
The Attorney General advises us and the supporting documentation reveals that petitioner was rereleased to parole supervision as of June 29, 2007. Inasmuch as petitioner has received all the relief to which he is entitled, the instant appeal is moot (cf. Matter of Carroll v Dennison, 22 AD3d 928 [2005]). To the extent that petitioner contends that the appeal is not moot because a proper calculation of the delinquent time assessment would have resulted in an earlier rerelease to and, hence, an earlier conclusion of parole supervision, we find his argument on this point to be entirely speculative.
Cardona, P.J., Peters, Spain, Lahtinen and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.